                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       POWER INTEGRATIONS, INC.,                        Case No. 19-cv-02700-SVK
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING INDIVIDUAL
                                   9              v.                                        DEFENDANTS' NOTICE OF
                                                                                            WITHDRAWAL OF MOTION TO
                                  10       EDISON D. DE LARA, et al.,                       DISMISS
                                  11                    Defendants.                         Re: Dkt. No. 30, 52
                                  12
Northern District of California
 United States District Court




                                  13           On July 30, 2019, Defendants Edison D. De Lara, Charles Reyes Evangelista, Ian

                                  14   Barrameda, and Alex F. Mariano II (collectively, the “Individual Defendants”) filed a motion to

                                  15   dismiss the first amended complaint pursuant to Federal Rules of Civil Procedure 12(b)(3)

                                  16   (improper venue) and/or 12(b)(6) (failure to state a claim). Dkt. 30.1 On November 1, 2019, the

                                  17   Court issued an order on Individual Defendants’ motion to dismiss, which set deadlines for

                                  18   discovery and further briefing on venue-related issues. Dkt. 48. Because venue is a threshold

                                  19   issue, the Court deferred a ruling on the Individual Defendant’s Rule 12(b)(6) arguments. Id. at 3.

                                  20   Now before the Court is the Individual Defendants’ Notice of Withdrawal of Motion, in which

                                  21   they request to (1) withdraw their Rule 12(b)(3) motion for improper venue (Dkt. 30), (2) vacate

                                  22   the venue discovery/briefing order (Dkt. 48), and (3) defer a ruling on the still-pending motion to

                                  23   dismiss for failure to state a claim under Rule 12(b)(6) (Dkt. 30) until after the Court decides a

                                  24   forthcoming motion to transfer venue pursuant to 28 U.S.C. § 1404. Dkt. 52.

                                  25           Good cause appearing, the Court GRANTS the Individual Defendants’ requests, as

                                  26
                                  27   1
                                        The Individual Defendants’ motion to dismiss was also brought on behalf of Stuart Hodge, Jr.,
                                  28   who was originally named as a Defendant, but PI voluntarily dismissed Hodge before it filed an
                                       opposition to the motion. Dkt. 32.
                                   1   follows: The motion to dismiss (Dkt. 30) is TERMINATED insofar as it relates to Individual

                                   2   Defendants’ Rule 12(b)(3) argument that venue is improper, and all deadlines associated with

                                   3   venue-related discovery and supplemental briefing (Dkt. 48) are VACATED. The Court will

                                   4   defer a ruling on the motion to dismiss (Dkt. 30) insofar as it argues for dismissal pursuant to Rule

                                   5   12(b)(6) pending a ruling on Individual Defendants’ forthcoming motion to transfer venue

                                   6   pursuant to 28 U.S.C. § 1404. Individual Defendants are ordered to file any motion to transfer

                                   7   venue no later than January 17, 2000.

                                   8          SO ORDERED.

                                   9   Dated: December 12, 2019

                                  10

                                  11
                                                                                                    SUSAN VAN KEULEN
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
